                 Case 1:18-cv-08865-AJN Document 35 Filed 03/25/19 Page 1 of 1




J O HN C. HUEST O N
D IR E C T 9 49 22 6 67 40                        O F F IC E   9 49 22 9 86 40
E MA IL   J H U E S T O N @ H UE S T O N. C O M   FAX          8 88 77 5 08 98   6 20 N EW PO R T C E N T E R D R IV E S U IT E 13 00 N EW PO R T BE A C H , CA 92 66 0




March 25, 2019


VIA ECF

Hon. Alison J. Nathan
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:          SEC v. Elon Musk, No. 1:18-cv-8865-AJN-GWG


Dear Judge Nathan:

        We represent Elon Musk in the above-captioned action. I submit this letter in response to
the Court’s Order on March 12, 2019. Defendant Elon Musk is not seeking an evidentiary hearing
on this matter.

Respectfully submitted,

s/ John C. Hueston

John C. Hueston

Cc:          Counsel of Record




5514764
